Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 1 of 9 PageID #: 403




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 R. PEACHER,                                          )
                                                      )
                               Plaintiff,             )
                                                      )
                         v.                           )      No. 1:19-cv-03696-JRS-DLP
                                                      )
 DESHAUN ZATECKY Warden,                              )
 DENNIS REAGLE Deputy Warden,                         )
 AARON SMITH Executive Assistant,                     )
 YOLANDA CHAMBERS,                                    )
                                                      )
                               Defendants.            )



              ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        For the reasons explained in this Entry, the plaintiff's motion for summary judgment, dkt.

 [39], is denied and the defendants' cross-motion for summary judgment, dkt. [62], is granted.

                                             I. Background

        Indiana prisoner Robert Peacher brings this 42 U.S.C. § 1983 civil rights action against

 four defendants: 1) Warden Deshaun Zatecky; 2) Deputy Warden Dennis Reagle; 3) Executive

 Assistant Aaron Smith; and 4) Mailroom Supervisor Yolanda Chambers. Cross-motions for summary

 judgment have been filed and are ripe for resolution.

        In his amended complaint, Mr. Peacher alleges that the defendants have violated his First

 Amendment rights by prohibiting him from receiving an IT security book dealing with hacking

 that he purchased. Dkt. 26.




                                                  1
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 2 of 9 PageID #: 404




                                  II. Summary Judgment Standard

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party and all reasonable inferences are

 drawn in the non-movant's favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.

 2018). The Court cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Johnson v. Advocate Health and Hosps. Corp. 892

 F.3d 887, 893 (7th Cir. 2018).

                                          III. Discussion

        A. Undisputed Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light

 reasonably most favorable to the non-moving parties with respect to the motions for summary

 judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

        At all times relevant to his amended complaint, Mr. Peacher was an offender incarcerated

 by the Indiana Department of Correction (IDOC) at the Pendleton Correctional Facility

 (Pendleton). At all relevant times, Deshaun Zatecky was the Warden of Pendleton, Dennis Reagle



                                                 2
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 3 of 9 PageID #: 405




 was the Deputy Warden, Aaron Smith was an Administrative Assistant, and Yolanda Chambers

 was the Mailroom Supervisor.

                 1.     Purchase and Confiscation of Book

         On or around April 27, 2019, Mr. Peacher ordered a book titled Advanced Persistent Threat

 Hacking – The Art and Science of Hacking Any Organization (the Book) from Edward R. Hamilton

 Bookseller Company, a vendor approved by the IDOC to sell books and other printed materials to

 inmates. Dkt. 62-3; dkt. 62-4 at 1. On May 14, 2019, the Book arrived at Pendleton and was

 screened by Ms. Chambers. Dkt. 62-2 at ¶¶ 8-9.

         The stated purpose of the Book (on the jacket) is to teach its reader to hack and take

 advantage of vulnerabilities in institutional IT systems. Dkt. 62-4 at 2. The Book "reveals the

 mindset, skills, and effective attack vectors needed to compromise any target of choice." Id. The

 book "discusses the strategic issues that make all organizations vulnerable" and provides the reader

 with a methodology "for systematically targeting and infiltrating an organization and its IT

 systems." Id. The author of the Book presents "[a] unique, five-phased tactical approach to APT

 hacking" and techniques the reader "can use immediately to execute very effective attacks." Id.

         After screening the Book, Ms. Chambers determined that the Book posed a risk to

 institutional security because the information could aid Mr. Peacher in compromising the security

 of Pendleton's IT infrastructure. Dkt. 62-2 at ¶ 9; dkt. 38-1 at 3. On May 14, 2019, Ms. Chambers

 sent Mr. Peacher a notice informing him that the Book was confiscated by the facility. Dkt. 62-2

 at ¶ 10; dkt. 62-3.

         That same day, Mr. Peacher notified the facility that he intended to grieve the facility's

 decision to confiscate the Book and requested that the book be retained until his grievance was

 decided. Dkt. 62-5.



                                                  3
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 4 of 9 PageID #: 406




        Mr. Peacher filed a grievance challenging the mailroom's determination that the Book

 posed a security risk. Dkt. 62-6 at 10. While his grievance was pending, Mr. Peacher spoke with

 defendants Reagle and Smith about the confiscation of the Book and attempted to convince them

 that it did not pose a risk to institutional security. Dkt. 38 at 6. Mr. Peacher's grievance was denied

 on May 30, 2019. Dkt. 62-6 at 9. He appealed the denial of his grievance to Warden Zatecky, and

 on June 10, 2019, Warden Zatecky denied Mr. Peacher's grievance appeal. Id. at 5. Mr. Peacher's

 appeal to the IDOC Central Office was also denied. Id. at 2. On August 14, 2019, the Book was

 forwarded to Administrative Assistant Michelle Rains. Dkt. 62-2 at ¶ 13.

        On or about May 22, 2019, Mr. Peacher was allowed to keep a book, Hacking for Dummies,

 he purchased from Amazon.com (the Allowed Book). Mr. Peacher states that this book

 "specifically encompasses everything an individual needs to actually begin threat hacking[.]" Dkt.

 38 at 2, ¶ 3; dkt. 38-1 at 4. The cover of the Allowed Book states it includes ways to "[p]revent

 Windows 10, Linux, and macOS attacks, [u]se the latest tools and techniques, [d]evelop a security

 testing plan[.]" Dkt. 62-9.

        Mr. Peacher is not permitted access to the internet or the IDOC intranet. Dkt. 38 at 2, ¶ 5.

 Books on computer programming are available in the facility library for inmates to read. Dkt. 38-

 1 at 5-6. There is a program called The Last Mile in which the IDOC partners with an outside

 company to teach computer skills and coding to inmates. Id. at 8. That program is not available at

 Pendleton. Id.

        Since being incarcerated within IDOC, Mr. Peacher has been found guilty of unauthorized

 possession of a cell phone or other electronic devices at least five times. Dkt. 62-7. None of the

 rule violations were for hacking. Id.




                                                   4
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 5 of 9 PageID #: 407




                 2.      IDOC Correspondence Policy

         An offender's sending and receipt of mail, electronic or otherwise, is governed by IDOC

 Policy 02-01-103 (Correspondence Policy). Dkt. 62-8 at 1-2. Pursuant to the Correspondence

 Policy, all incoming mail is screened by mailroom staff and inspected to verify and record receipt

 of property and for removal of contraband or prohibited property, including property that poses a

 security risk to the facility. Dkt. 62-2, ¶ 4.

         The Correspondence Policy defines "printed matter" as "[b]ooks, magazines, newspapers

 and other periodicals." Dkt. 62-8 at 3. The Correspondence Policy states that "[a]n offender may

 acquire or possess printed matter on any subject. However, printed matter shall be inspected and

 may be excluded if the matter is contraband or prohibited property." Id. at 20. "Printed matter

 which threatens the security of the public, facility, or program, . . . shall be considered prohibited

 property and shall be excluded…." Id. One example of prohibited property is that which is

 "[e]ncouraging or instructing in the commission of criminal activity[.]" Id. at 21.

         B.      Analysis

         The facts of this case are not complicated. Mr. Peacher ordered two books on hacking. One

 was confiscated, the other was not. The defendants base the prohibition on the Book on the

 determination that the Book posed a risk to institutional security. Whether or not the Allowed Book

 could also pose a security risk is not dispositive.

         Prisoners have a First Amendment "freedom to read." King v. Fed. Bureau of Prisons, 415

 F.3d 634, 638 (7th Cir. 2005). That right is not unlimited, however. "In Turner [v. Safley, 482 U.S.

 78 (1987)], the Supreme Court determined that prison regulations that restrict inmates'

 constitutional rights are nevertheless valid if they are reasonably related to legitimate penological




                                                   5
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 6 of 9 PageID #: 408




 interests." Singer v. Raemisch, 593 F.3d 529, 534 (7th Cir. 2010). Courts should consider four

 factors set forth by Turner when determining the reasonableness of restrictive prison regulations:

           "(1) whether there is a rational relationship between the regulation and the legitimate

 government interest advanced;

           (2) whether the inmates have alternative means of exercising the restricted right;

           (3) whether and the extent to which accommodation of the asserted right will impact prison

 staff, inmates' liberty, and the allocation of limited prison resources; and

           (4) whether the contested regulation is an "exaggerated response" to prison concerns and

 if there is a "ready alternative" that would accommodate inmates' rights."

 Id. (citing Turner, 482 U.S. at 89-91).

           "Inmates like [Peacher] who challenge the reasonableness of a prison regulation bear the

 burden of proving its invalidity." Id. "The burden is a weighty one: We must accord substantial

 deference to the professional judgment of prison administrators, who bear a significant

 responsibility for defining the legitimate goals of a corrections system and for determining the

 most appropriate means to accomplish them." Id. (internal quotation omitted). \

           "The four factors are all important, but the first one can act as a threshold factor regardless

 which way it cuts." Id. If the logical connection between the stated goal and the regulation is too

 remote, the policy may be rendered arbitrary or irrational. Id. (internal citation omitted). If there is

 "'only minimal evidence suggesting that a prison's regulation is irrational, running through each

 factor at length is unnecessary.'" Id. (quoting Mays v. Springborn, 575 F.3d 643, 648 (7th Cir.

 2009)).

           Mr. Peacher argues that because the other book on the subject of hacking was allowed into

 the facility and similar books are in the facility library, the basis for the prohibition on the Book is



                                                     6
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 7 of 9 PageID #: 409




 not truly related to a legitimate penological interest of institutional security. He also argues that

 because inmates can be taught how to perform computer coding, they are also being taught how to

 "hack." He contends that he does not have access to the internet, so the defendants' concerns are

 exaggerated. Finally, he suggests that inmates are allowed to use various dangerous tools such as

 welding torches and plasma that could be used to make deadly weapons, and therefore, the

 defendants' concerns about security are inconsistent and unfairly applied and therefore not

 reasonably related to a legitimate penological interest.

        The parties dispute the similarities between the two books at issue. Mr. Peacher argues that

 the Allowed Book has a chapter on cracking the hacker mindset, hacking network infrastructure

 systems, hacking wireless networks, hacking mobile devices, hacking various operating, database,

 and systems. The defendants argue that the focus of the Allowed Book is maintaining the

 cybersecurity of one's business and "lets you in on the secrets of vulnerability and penetration

 testing, security best practices, and everything else you need to know to stop attackers before they

 cause problems for your business." Dkt. 62-9 at 2. They assert that the Book is solely focused on

 attacking institutional IT systems and teaches how to "[m]aster the tactics and tools of the

 advanced persistent threat hacker" and provides "a systematic approach [to hacking] designed to

 ensure success, avoid failures, and minimize the risk of being caught." Dkt. 62-4 at 2. They contend

 that these differences are sufficient to support a reasonable belief that the Book presents a

 significantly greater risk to institutional security than the Allowed Book.

        The question for the Court is not whether the Book does, in fact, pose a greater risk to

 security than the Allowed Book. Rather, the Court must determine whether, while giving great

 deference to the defendants' professional judgment, the defendants are rational in their belief that

 the Book poses a risk to prison security and safety. Here, the Court cannot conclude that the



                                                  7
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 8 of 9 PageID #: 410




 connection between the restriction on the Book and the goal of prison security is "so remote as to

 render the policy arbitrary or irrational." Turner, 482 U.S. at 89–90.

        While Mr. Peacher has arguably built a case for restricting both books, he has not

 demonstrated that because one book was allowed, both books must be allowed. This argument has

 been rejected. Mays, 575 F.3d at 649 ("Mays's only argument that the prison's censorship was

 unreasonable is that he had access to other writings and to television shows about prison riots, but

 the deference we afford prisons permits such seeming inconsistencies."). The fact that Mr. Peacher

 is not permitted to have access to the internet does not change this outcome. Moreover, any

 comparison to other alleged risks to prison security such as inmates' use of welding torches or

 possibly building weapons is not relevant to the issue at hand. The fact that prison itself is a

 dangerous place and presents countless opportunities for mischief by those housed there does not

 render the restriction on the Book invalid.

        Although Mr. Peacher disagrees, the defendants also reasonably argue that it is not

 inconceivable that inmates such as Mr. Peacher could unlawfully access the internet either through

 their prison-issued tablets, contraband telephones (which Mr. Peacher has possessed), or by

 distracting staff members away from their own computers.

        Having determined that the restriction on the Book is logically and rationally connected to

 the legitimate penological interest of prison security, the Court need not plod through the

 remaining Turner factors. That said, the Court does further find that the second factor cuts against

 Mr. Peacher's claim as well. He has demonstrated that he has "alternative means of exercising the

 restricted right" by having access to the Allowed Book and other books in the law library.

        The defendants contend that only defendant Chambers confiscated the Book and that the

 other defendants were not personally involved for purposes of section 1983 liability. While it is



                                                  8
Case 1:19-cv-03696-JRS-DLP Document 78 Filed 07/29/20 Page 9 of 9 PageID #: 411




 true that "[i]ndividual liability under § 1983… requires personal involvement in the alleged

 constitutional deprivation," Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (internal

 quotation omitted), the Court need not analyze whether the remaining defendants were sufficiently

 involved in the process of denying Mr. Peacher the Book. No matter who was involved, there was

 no First Amendment violation.

        As a matter of law, the refusal to allow Mr. Peacher to have the Book did not violate his

 First Amendment rights.

                                          IV. Conclusion

        For the reasons discussed above, the plaintiff's motion for summary judgment, dkt. [39], is

 denied and the defendants' cross- motion for summary judgment, dkt. [62], is granted. Judgment

 consistent with this Entry shall now issue.

        IT IS SO ORDERED.


        Date:    7/29/2020




 Distribution:

 R. PEACHER, 881627
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 All electronically registered counsel




                                                 9
